          Case 7:19-cv-03981-NSR Document 13 Filed 08/28/19 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
 IN RE:                                         :
                                                :
 ORRIN S. ANDERSON,                             :    S.D.N.Y. Bankr. No. 14-22147 (RDD)
                                                :
               Debtor.                          :
                                                :
                                                :
                                                :
                                                :
 ORRIN S. ANDERSON, A/K/A ORRIN                 :
                                                :
                                                     S.D.N.Y. Bankr. Adv. Pro. No. 15-
 ANDERSON, A/K/A ORRIN SCOTT                         08342 (RDD)
                                                :
 ANDERSON,                                      :
                                                :
               Plaintiff,                       :    S.D.N.Y. No. 19-cv-3981
                                                :
               v.                               :
                                                :
                                                :
 CAPITAL ONE BANK (USA), N.A.,                  :
                                                :
               Defendant.                       :



                NOTICE OF UNCONTESTED MOTION FOR
      ATTORNEYS’ FEES, EXPENSES AND INCENTIVE AWARD PAYMENTS


       PLEASE TAKE NOTICE that, upon the Memorandum of Law and the supporting

Declarations of Adam R. Shaw and Charles Juntikka, Class Counsel shall move before the

Honorable Nelson S. Roman, United States District Judge at the United States District Court of

the Southern District of New York (the “Court”), 300 Quarropas Street, White Plains, New York

10601, on September 4, 2019, for an order granting Attorneys’ Fees, Expenses and Incentive

Award Payments.

       PLEASE TAKE NOTICE that all responses or objections, if any, to the Motion shall be

made in writing, no later than Wednesday, September 4, 2019.
        Case 7:19-cv-03981-NSR Document 13 Filed 08/28/19 Page 2 of 3




                                   Respectfully submitted,

Dated: Albany, New York
       August 28, 2019
                                   BOIES SCHILLER FLEXNER LLP

                             By:    /s/ Adam R. Shaw
                                   George F. Carpinello
                                   Adam R. Shaw
                                   Anne M. Nardacci
                                   30 South Pearl Street
                                   Albany, NY 12207
                                   (518) 434-0600


                                   CHARLES JUNTIKKA & ASSOCIATES LLP
                                   Charles Juntikka
                                   30 Vesey Street, #100
                                   New York, NY 10007
                                   (212) 315-3755

                                   Attorneys for Plaintiff Orrin S. Anderson




                                      2
          Case 7:19-cv-03981-NSR Document 13 Filed 08/28/19 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2019, I caused the foregoing document to be filed

electronically with the Clerk of Court using the CM/ECF system, which will send notification of

such filing to all counsel of record.



                                                   /s/Adam R. Shaw
                                                   Adam R. Shaw
